Exhibit 10.1

 

[g87491kki001.jpg]

 

March 19, 2018

 

[Name]

[Address]

 

Re: Amendments to Change of Control Benefits

 

Dear [Name],

 

As you know, on January 1, 2018, Archrock, Inc. (the “Company”), Archrock
Partners, L.P. (the “Partnership”) and certain other parties entered into an
agreement and plan of merger (the “Merger Agreement”) pursuant to which the
Partnership will become a wholly-owned subsidiary of the Company (the
“Transaction”).  You are receiving this letter (this “Letter”) because you hold
outstanding awards of unvested phantom units of the Partnership (collectively,
the “Equity Awards”) pursuant to the Archrock Partners, L.P. 2017 Long-Term
Incentive Plan (the “Plan”) and the applicable award notice and agreements
evidencing such Equity Awards (the “Award Agreements”).  This Letter amends
certain provisions of, and clarifies the impact of the Transaction on, your
Award Agreements.

 

1.                                      Waiver of Change of Control Provisions. 
In consideration of your continued employment with the Company and its
affiliates following the date on which the Transaction closes (the “Closing
Date”) and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, and notwithstanding anything to the contrary in
the Plan or your Award Agreements, you and the Company hereby agree that the
consummation of the Transaction and the other transactions contemplated by the
Merger Agreement will not constitute a Change of Control (as defined in the
Plan) under your Award Agreements.

 

2.                                      No Other Modifications; Waiver.  Your
Award Agreements will be deemed amended, effective as of the Closing Date, to
the extent necessary to reflect and give effect to this Letter.  Except as
expressly set forth in this Letter, the terms and conditions set forth in the
Award Agreements and Plan shall continue to apply following the Closing Date. 
By signing this Letter in the space indicated below, you expressly waive,
relinquish and give up any and all right, claim or interest that you may
otherwise have had to receive any and all of the payments and/or benefits under
the Award Agreements (including any accelerated vesting of Equity Awards) in
connection with the consummation of the Transaction.

 

3.                                      Effectiveness.  This Letter shall become
effective on the date on which the Transaction closes.  If the closing of the
Transaction does not occur for any reason, this Letter will be null and void.

 

4.                                      Miscellaneous.  Nothing in this Letter
(i) confers upon you any right to continue in the employ of the Company or its
affiliates, (ii) constitutes any contract or agreement or employment, or
(iii) interferes in any way with the right of the Company and its affiliates to
terminate your employment at any time, with or without cause.  This Letter,
together with the Award Agreements and the Plan, comprises the final, complete
and exclusive agreement between you and the Company with respect to the subject
matter hereof and replaces and supersedes any other agreements, whether oral or
written, between you and the Company with respect to the subject matter hereof. 
This Letter may only be modified by a writing signed by the parties hereto.

 

Please indicate your agreement with and consent to the terms and conditions of
this Letter by executing a copy of this Letter and returning the signed Letter
to [      ].

 

 

Sincerely,

 

 

 

Archrock Partners, L.P.

 

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged, accepted and agreed:

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------